OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by the Appellate Division, First Judicial Department, on May 12,1975, under the name Gerald John Dunbar.
In this disciplinary proceeding, respondent was charged with professional misconduct, in that on April 27, 1979 he was convicted, upon his plea of guilty, in the County Court of Nassau County, of criminal sale of marihuana in the fourth degree, a class A misdemeanor. He was sentenced to four months in the Nassau County Jail. Upon appeal, the sentence was reduced by this court to an unconditional discharge and, as so modified, the judgment of conviction was affirmed.
*605The Referee found that the charge was sustained. The petitioner moved to confirm the report of the Referee and the respondent cross-moved to defer action on said report.
After reviewing all of the evidence, we are in full agreement with the report of the Referee. The respondent is guilty of the afore-mentioned charge of misconduct. The petitioner’s motion is granted and the respondent’s cross motion is dismissed as moot.
In determining an appropriate measure of discipline to be imposed, we are mindful of the ample character material that was entered into evidence, and the fact that respondent suffered a criminal conviction, as well as respondent’s previously unblemished record. Accordingly, the respondent should be, and he hereby is, censured for his misconduct.
Mollen, P. J., Hopkins, Damiani, Titone and Gulotta, JJ., concur.